DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 8/5/2020; 12/24/2020; 4/21/2021; 8/16/2021; 8/28/2021 has/have been acknowledged and is/are being considered by the Examiner.
Specification
The disclosure is objected to because of the following informalities: the first paragraph of the specification should be updated to indicate the present status of the priority application.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 11-15, 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by John (U.S. Pub. 2008/0300660).
Regarding claims 1 and 18, John discloses a system for powering a medical device comprising: an implantable coupler attached to the medical device (e.g. see Fig. 
Regarding claims 2 and 19, John further discloses wherein the fixture is a bedding fixture (e.g. ¶¶ 63-69).
Regarding claims 3 and 20, John further discloses wherein the fixture is a seating fixture (e.g. ¶¶ 63-69).
Regarding claim 4, John further discloses wherein the fixture is a static fixture integrated with a piece of furnishing; and further comprising a worn fixture, wherein the external electrical coupling device is removably integrated with the static fixture and the worn fixture (e.g. ¶¶ 63-69).
Regarding claim 5, John further discloses wherein the external electrical coupling device further comprises a calibration operating mode configured to adjust energy coupling by the external energy coupler (e.g. ¶¶ 80-81).
Regarding claim 10, John further discloses wherein the electrical medical device implant includes at least a second implant energy coupler wherein the second implant energy coupler is positioned on an implant body along a distinct, non-parallel surface from the implant energy coupler (e.g. ¶73).
Regarding claim 11, John further discloses wherein the electrical medical device implant further comprises a set of electrodes usable in delivering electrical stimulation (e.g. ¶¶ 26, 62).
Regarding claim 12, John further discloses wherein the electrical medical device implant is a spinal fusion implant (e.g. ¶4).
Regarding claim 13, John further discloses wherein the electrical medical device implant is an implant device for stimulation of nervous tissue (e.g. ¶4).
Regarding claim 14, John further discloses wherein the external energy coupler is an inductive coil; wherein the implant energy coupler is an inductive coil; and wherein the energy coupling is inductive coupling (e.g. ¶¶ 27, 54).
Regarding claim 15, John further discloses wherein the medium of energy coupling is radiative coupling selected from radio frequency electric radiative coupling, ultrasound, and infrared coupling (e.g. ¶¶ 13, 16).
Regarding claim 17, John further discloses further comprising at least a second electrical medical device implants; and wherein the external electrical coupling device is configured to cooperatively establish energy coupling with a plurality of electrical medical device implants within the transmission zone (e.g. ¶32).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-9 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over John as applied to claims 1-5, 10-15 and 17-20 above, and further in view of Schulman et al. (U.S. Pub. 2003/0078634 hereinafter “Schulman”).
Regarding claims 6-9 and 16, John discloses the claimed invention except for the external coupling device being an array and further having a remote management system connected to it.  However, Schulman teaches that it is known to use an array of couplers in various directions and further a remote management system to control the system as set forth in Figures 4-9 and Paragraphs 32-40 to provide a system that has array of couplers for allowing for an increased area for energy coupling without having to have the patient in a specific location and to allow for remote control of the system.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by John, with the multiple charging couplers and programmer as taught by Schulman, since such a modification would provide the predictable results of a system that has array of couplers for allowing for an increased area for energy coupling without having to have the patient in a specific location and to allow for remote control of the system.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,617,880. Although the claims at issue are not identical, they are not patentably distinct from each other because both are directed to the same subject matter including a fixture with periodic proximity, external coupling system configured to charge an implant wirelessly.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REX R HOLMES whose telephone number is (571)272-8827.  The examiner can normally be reached on Monday-Thursday 7:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/REX R HOLMES/Examiner, Art Unit 3762